— Appeal from a decision of the Workers’ Compensation Board, filed March 24, 1978, which found that claimant’s accidental injury arose out of and in the course of his employment and awarded him benefits. The board found: "the evidence indicates claimant fell on a sidewalk which is under the control of the employer and claimant sustained an accident to the right wrist arising out of and in the course of employment.” Substantial evidence in the record supports this determination of the board, and, accordingly, it must be affirmed. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.